IN THE COURT OF APPEALS OF TENNESSEE




JENKINS DENTAL ARTS, INC.             )   C/A NO. 03A01-9606-CV-00184
                                      )   BRADLEY COUNTY CIRCUIT COURT
           Plaintiff-Appellant,       )
                                      )
                                      )
v.                                    )


ACE CODENT, ZAHN DENTAL COMPANY,
                                      )
                                      )
                                      )
                                                  FILED
INC., and HENRY SCHEIN, INC.,         )
                                      )              June 9, 1997
           Defendants,                )
                                      )           Cecil Crowson, Jr.
                                      )           Appellate C ourt Clerk
and                                   )
                                      )
                                      )
ACECODENT INCORPORATED                )
                                      )   HONORABLE EARLE G. MURPHY,
           Defendant-Appellee.        )   JUDGE




                           OPINION AND ORDER


           On September 23, 1996, we filed our opinion in this

case.   The Supreme Court granted the appellant’s application for

permission to appeal and remanded this matter to us by order

entered May 5, 1997.     We were directed by that court to

reconsider this case in light of the Supreme Court’s opinion in

Cobb v. Beier, S/C No. 03S01-9610-CV-00106 (Supreme Court at

Knoxville, April 28, 1997).

           In view of the Supreme Court’s decision in Cobb, we

find and hold that the motion of Acecodent Incorporated to

dismiss this appeal because of the failure of the appellant to

serve a copy of the notice of appeal on the clerk of this court

is not well taken and it is accordingly DENIED.       To the extent

our earlier opinion, and the judgment filed pursuant to it, find

and hold otherwise, they are, to that extent, vacated and held

for naught.

           We adhere to the remainder of our earlier opinion,

which held that the trial court erred in dismissing the
appellant’s complaint.   Therefore, we now hold, pursuant to Rule

36, T.R.A.P., that the judgment of the trial court in this case

is erroneous, and hereby vacate same and remand this case to the

trial court for further proceedings not inconsistent with this

order.

          Our earlier opinion and judgment as to the costs on

appeal are also vacated and held for naught.   We re-tax the costs

on appeal to the appellee.

          IT IS SO ORDERED.

          ENTER:



                                    __________________________
                                    Charles D. Susano, Jr., J.


                                    __________________________
                                    Houston M. Goddard, J.


                                    __________________________
                                    Don T. McMurray, J.